          Case 2:15-cv-01992-APG-DJA Document 153 Filed 02/02/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 NATIONSTAR MORTGAGE, LLC,                                Case No.: 2:15-cv-01992-APG-DJA

 4          Plaintiff                                                       Order

 5 v.

 6 GIAVANNA HOMEOWNERS
   ASSOCIATION, et al.,
 7
        Defendants
 8

 9         In light of the parties’ joint status report (ECF No. 149),

10         I ORDER that by February 22, 2021, the parties shall file the stipulations of dismissal

11 and notices of voluntary dismissal as outlined in their status report.

12         DATED this 2nd day of February, 2021.

13

14
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
